DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a final office action in response to Applicant’s remarks and amendments filed on 28 December 2020.  Claims 1, 7 and 11 are currently amended.  Claims 15-17 are newly added. Claims 1-17 are pending review in this action.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 5, 6, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2006/0057433, hereinafter Ando.
Regarding claim 1, Ando teaches a lithium ion battery (paragraph [0118]).  The lithium ion battery includes a cathode (1), an anode (2) and a lithium electrode (7) (paragraph [0060] and figure 3).  The lithium electrode (7) is inside the battery housing (figure 3).  The lithium electrode (7) is a lithium source (abstract).
Ando teaches a method of replenishing with lithium ions (“lithiating”) electrodes of the battery during its operation.  The replenishing (“lithiating”) is carried out electrochemically between the lithium electrode (7) and the cathode (1) and/or the anode (2).  The replenishing (“lithiating”) is performed controllably based on monitoring the battery internal resistance (abstract, paragraphs [0055, 0056]).  
claim 2, Ando teaches that a solid state electrolyte (3) is positioned on the lithium electrode (7) (paragraph [0108] and figure 3) – therefore, a solid state electrolyte is “coated” on the lithium electrode (7).
Ando teaches that lithiation is effected by “flowing a current” (paragraph [0055]) – therefore it is controlled “electrically.
Regarding claim 5, Ando teaches replenishing (“lithiating”) the cathode and/or anode in response to an increase in internal resistance (paragraph [0056]).
Regarding claim 6, Ando teaches lithiating the cathode and/or anode during use of the battery (paragraph [0056]). It is therefore understood that lithiating may occur after discharging of the battery. 

Regarding claim 11, Ando teaches a system comprising a cell stack.  The cell stack comprises alternating anodes (2), separators (3) and cathodes (3) packaged in a pouch (paragraphs [0117, 0163] and figures 5-7).
A lithium electrode (7) is a lithium source and is within the pouch (figure 3).  The lithium electrode (7) is in fluid communication with all of the electrodes via the battery electrolyte (paragraph [0064]).  The lithium electrode (7) has a lithium electrode terminal (7b, “external contact”) (paragraph [0151]).
The system includes wirings (9a, 9b, 9c, “electric circuitry”) configured to electrochemically replenish with lithium ions (“lithiate”) the cathodes and/or anodes of the lithium ion battery.  This is done by applying a voltage between the auxiliary electrode and the anodes or cathodes during operation of the lithium ion battery 
Regarding claim 14, Ando teaches that a solid state electrolyte (3) is positioned on the lithium electrode (7) (paragraph [0108] and figure 3) – therefore, a solid state electrolyte is “coated” on the lithium electrode (7).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-6, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2009/0208834, hereinafter Ramasubramanian in view of U.S. Pre-Grant Publication No. 2006/0057433, hereinafter Ando.
Regarding claim 1, Ramasubramanian teaches a lithium ion battery.  The lithium ion battery includes multiple cathodes (30), multiple anodes (32) and an auxiliary electrode (34) (paragraph [0026] and figure 3).  The auxiliary electrode (34) is inside the battery housing (paragraph [0042] and figure 3).  The auxiliary electrode (34) is a lithium source (paragraphs [0029, 0033, 0042]).
Ramasubramanian teaches a method of replenishing with lithium ions (“lithiating”) electrodes of the battery during its operation.  The replenishing (“lithiating”) is carried out electrochemically between the auxiliary electrode (34) and the cathodes (30).  The replenishing (“lithiating”) is performed controllably based on monitoring the battery voltage or capacity (paragraphs [0028, 0032-0037]).  

Ando teaches lithiating electrodes in a lithium-ion battery in response to an increase in the internal resistance of the battery (abstract).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to configure Ramasubramanian’s system to initiate lithiation in response to an increase in the internal resistance of the battery as taught by Ando for the purpose of improving the battery’s performance.
Regarding claim 4, Ramasubramanian teaches replenishing the lithium ions in the anodes during a formation process of the lithium ion battery (paragraph [0035]).
Regarding claim 5, Ramasubramanian as modified by Ando teaches replenishing (“lithiating”) the cathode and/or anode in response to an increase in internal resistance (paragraph [0056]).
Regarding claim 6, Ramasubramanian teaches replenishing (“lithiating”) the cathodes after discharging the battery (paragraphs [0035, 0036]). 

Regarding claim 11, Ramasubramanian teaches a system comprising a cell stack.  The cell stack comprises alternating anodes (32), separators (35) and cathodes (30) packaged in a pouch (paragraphs [0042] and figure 3).
An auxiliary electrode (34) is a lithium source and is within the pouch (paragraphs [0033, 0042] and figure 3).  The auxiliary electrode (34) is in fluid communication with all of the electrodes via the battery electrolyte (paragraph [0026]).  The auxiliary electrode (34) is electrically connected to various electrical components 
The system includes electric circuitry configured to electrochemically replenish with lithium ions (“lithiate”) the cathodes of the lithium ion battery.  This is done by applying a voltage between the auxiliary electrode and the anodes or cathodes during operation of the lithium ion battery (paragraphs [0036, 0037]).  The lithiation is done controllably with respect to SoH metrics such as capacity and voltage (paragraph [0032]).
Ramasubramanian fails to teach that the replenishing (“lithiating”) is performed based on the resistance of the lithium ion battery.
Ando teaches lithiating electrodes in a lithium-ion battery in response to an increase in the internal resistance of the battery (abstract).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to configure Ramasubramanian’s system to initiate lithiation in response to an increase in the internal resistance of the battery as taught by Ando for the purpose of improving the battery’s performance.
Regarding claim 12, Ramasubramanian teaches a controller (39) having a memory unit (40).  The controller (39) monitors SoH metrics of the battery such as voltage and capacity.  The controller (39) controls the electric circuitry to carry out lithiation in accordance with SoH metrics (paragraphs [0032, 0033]).
The controller (39) and associated sensors (38) and memory unit (40) are a battery monitoring system (BMS).

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2012/0045670, hereinafter Stefan in view of U.S. Pre-Grant Publication No. 2006/0057433, hereinafter Ando.

Regarding claim 1, Stefan teaches a lithium ion battery. The lithium ion battery includes negative electrodes (304), positive electrodes (302) and an auxiliary electrode (308). The auxiliary electrode (308) is inside the battery pouch case of the lithium ion battery (paragraphs [0005, 0085]).  The auxiliary electrode (308) is a lithium source (paragraph [0047]). 
The auxiliary electrode (308) is in fluid communication with the negative electrodes (304) and the positive electrode (302) of the lithium ion battery (paragraphs [0008, 0041]).
Stefan teaches a method of lithiating electrodes of the battery. The lithiating is performed electrochemically and controllably based on monitoring the battery voltage or capacity (paragraphs [0011, 0012]).  
Stefan fails to teach lithiating the positive electrodes based on the resistance of the lithium ion battery.
Ando teaches lithiating electrodes in a lithium-ion battery in response to an increase in the internal resistance of the battery (abstract).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to configure Stefan’s system to initiate lithiation of the positive electrodes in response to an increase in the internal resistance of the battery as taught by Ando for the purpose of improving the battery’s performance.
claim 2, Stefan teaches that the lithium ion battery includes a solid electrolyte (paragraphs [0076, 0082]). Stefan also teaches that the battery electrolyte is the medium for ionic communication between the auxiliary electrode and the positive and negative electrodes (paragraph [0011]). It is therefore understood that the auxiliary electrode is in contact with the solid electrolyte, which is equivalent to saying that the auxiliary electrode is coated with solid electrolyte.
Alternatively, it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention that in order to achieve ionic transfer between the auxiliary electrode and the positive and negative electrodes, the auxiliary electrode would have to be in the contact with the battery’s solid electrolyte, which is equivalent to saying that the auxiliary electrode is coated with solid electrolyte. 
Regarding claim 3, Stefan teaches that the auxiliary electrode (308) is a lithium wire (paragraphs [0047, 0048]).
Regarding claim 4, Stefan teaches regulating a level of lithium ions in the negative electrodes during a fabrication (“formation”) process of the lithium ion battery (paragraphs [0054, 0059] and figure 4A).
Regarding claim 5, Stefan as modified by Ando teaches replenishing (“lithiating”) the cathode and/or anode in response to an increase in internal resistance (paragraph [0056]).
Regarding claim 6, Stefan as modified by Ando teaches replenishing (“lithiating”) the positive electrodes during use of the battery (paragraph [0056]). It is therefore understood that lithiating may occur after discharging of the battery. 

claim 7, Stefan teaches an auxiliary electrode (308), which is a lithium source (paragraph [0047]). The lithium source is a lithium wire (paragraphs [0047, 0048]) and includes an electric contact (307) (paragraph [0049]). 
The auxiliary electrode (308) is inside the battery pouch case of a lithium ion battery (paragraphs [0005, 0085]).  The lithium ion battery includes negative electrodes (304) and positive electrodes (302). The auxiliary electrode (308) is in fluid communication with the negative electrodes (304) and the positive electrode (302) of the lithium ion battery (paragraphs [0008, 0041]).
Stefan teaches a method of fabricating the battery.  The method involves incorporating the auxiliary electrode (308) (see, replacement electrode) into the pouch of the lithium-ion battery, such that it is in fluid communication with the negative electrodes (304) and the positive electrode (302) of the lithium ion battery (paragraph [0062]).
Stefan does not teach monitoring a resistance of the battery and lithiating at least one positive electrode based on the resistance of the battery.
Ando teaches lithiating electrodes in a lithium-ion battery in response to an increase in the internal resistance of the battery during operation of the battery (abstract, paragraph [0056]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to configure Stefan’s system to initiate lithiation of the positive electrodes in response to an increase in the internal resistance of the battery as taught by Ando for the purpose of improving the battery’s performance. The internal resistance of the battery is a measure independent of the lithium electrode.
claim 8, Stefan teaches that the lithium ion battery includes a solid electrolyte (paragraphs [0076, 0082]). Stefan also teaches that the battery electrolyte is the medium for ionic communication between the auxiliary electrode and the positive and negative electrodes (paragraph [0011]). It is therefore understood that the auxiliary electrode is in contact with the solid electrolyte, which is equivalent to saying that the auxiliary electrode is coated with solid electrolyte.
Alternatively, it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention that in order to achieve ionic transfer between the auxiliary electrode and the positive and negative electrodes, the auxiliary electrode would have to be in the contact with the battery’s solid electrolyte, which is equivalent to saying that the auxiliary electrode is coated with solid electrolyte. 
Regarding claim 9, Stefan teaches regulating a level of lithium ions in the negative electrodes during a fabrication (“formation”) process of the lithium ion battery (paragraphs [0054, 0059] and figure 4A).
Regarding claim 10, Stefan as modified by Ando teaches replenishing (“lithiating”) the positive electrodes during use of the battery (paragraph [0056]). It is therefore understood that lithiating may occur after discharging of the battery. 

Regarding claim 11, Stefan teaches a lithium-ion battery (paragraph [0005]).  The lithium ion battery includes a stack of multiple positive electrodes (302) and multiple negative electrodes (304).  A separator (306) is positioned between each positive electrode (302) and each negative electrode (304) (paragraph [0041]).  The electrodes and separators are packaged in a pouch (paragraph [0085]). 

The auxiliary electrode (308) is a lithium source (paragraphs [0047]). The lithium source is a lithium wire (paragraphs [0047, 0048]) and includes an electric contact (307) (paragraph [0049]). 
The auxiliary electrode (308) is in fluid communication with the negative electrodes (304) and the positive electrode (302) of the lithium ion battery (paragraphs [0008, 0041]).
A cell management system (310, “BMS”) monitors SoH metrics such as voltage (paragraph [0052]).
Stefan teaches a method of lithiating electrodes of the battery. The lithiating is performed controllably based on monitoring the battery voltage or capacity (paragraphs [0011, 0012]).  Voltage and capacity are measures of the state of health (SoH) of a battery.
Stefan fails to teach lithiating the positive electrodes based on the resistance of the lithium ion battery.
Ando teaches lithiating positive and/or negative electrodes in a lithium-ion battery in response to an increase in the internal resistance of the battery (abstract).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to configure Stefan’s system to initiate lithiation of the positive electrodes in response to an increase in the internal resistance of the battery as taught by Ando for the purpose of improving the battery’s performance.
claim 12, Stefan as modified Ando teaches that the BMS replenishes with lithium ions (“lithiates”) the cathodes according to an increase in the internal resistance of the battery (paragraph [0052]).
Regarding claim 13, Stefan teaches that the auxiliary electrode (308) is a lithium wire (paragraphs [0047, 0048]).
Regarding claim 14, Stefan teaches that the lithium ion battery includes a solid electrolyte (paragraphs [0076, 0082]). Stefan also teaches that the battery electrolyte is the medium for ionic communication between the auxiliary electrode and the positive and negative electrodes (paragraph [0011]). It is therefore understood that the auxiliary electrode is in contact with the solid electrolyte, which is equivalent to saying that the auxiliary electrode is coated with solid electrolyte.
Alternatively, it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention that in order to achieve ionic transfer between the auxiliary electrode and the positive and negative electrodes, the auxiliary electrode would have to be in the contact with the battery’s solid electrolyte, which is equivalent to saying that the auxiliary electrode is coated with solid electrolyte. 

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2006/0057433, hereinafter Ando as applied to claims 1 and 11 above and further in view of U.S. Pre-Grant Publication No. 2019/0051949, hereinafter Shaffer.
Regarding claims 15 and 17, Ando teaches supplying lithium ions to the cathode by flowing current between a lithium electrode and the cathode.

Shaffer teaches a method of supplying lithium ions to a positive electrode from an auxiliary electrode by flowing a current between them. Shaffer teaches an iterative process which initiates a flow of current, checks if sufficient lithium has been supplied and if not, reinitiates a flow of current (paragraphs [0069, 0070] and figure 8, steps 174 and 176). The iterative starting and stopping of current is equivalent to pulsing.
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to incorporate an iterative process involving starting and stopping, i.e. pulsing of current for the purpose of precisely supplying the desired amount of lithium ions to the cathode.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2009/0208834, hereinafter Ramasubramanian in view of U.S. Pre-Grant Publication No. 2006/0057433, hereinafter Ando as applied to claims 1 and 11 above and further in view of U.S. Pre-Grant Publication No. 2019/0051949, hereinafter Shaffer.
Regarding claims 15 and 17, Ramasubramanian as modified by Ando teaches supplying lithium ions to the cathodes by flowing current between a lithium source and the positive electrodes.
Stefan as modified by Ando fails to teach lithiation pulses.
Shaffer teaches a method of supplying lithium ions to a positive electrode from an auxiliary electrode by flowing a current between them. Shaffer teaches an iterative process which initiates a flow of current, checks if sufficient lithium has been supplied 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to incorporate an iterative process involving starting and stopping, i.e. pulsing of current for the purpose of precisely supplying the desired amount of lithium ions to the cathodes.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2012/0045670, hereinafter Stefan in view of U.S. Pre-Grant Publication No. 2006/0057433, hereinafter Ando as applied to claims 1, 7 and 11 above and further in view of U.S. Pre-Grant Publication No. 2019/0051949, hereinafter Shaffer.
Regarding claims 15-17, Stefan as modified by Ando teaches supplying lithium ions to the positive electrodes by flowing current between a lithium source and the positive electrodes.
Stefan as modified by Ando fails to teach lithiation pulses.
Shaffer teaches a method of supplying lithium ions to a positive electrode from an auxiliary electrode by flowing a current between them. Shaffer teaches an iterative process which initiates a flow of current, checks if sufficient lithium has been supplied and if not, reinitiates a flow of current (paragraphs [0069, 0070] and figure 8, steps 174 and 176). The iterative starting and stopping of current is equivalent to pulsing.
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to incorporate an iterative process involving .

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the Ando and Shaffer references have been provided, as recited above, to address the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724


/MIRIAM STAGG/             Supervisory Patent Examiner, Art Unit 1724